Citation Nr: 0216051	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  02-01 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969.  Service in Vietnam is indicated by the evidence of 
record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
RO in Indianapolis, Indiana which granted service connection 
and assigned a 50 percent disability rating for PTSD.  The 
veteran appealed that decision, and the claim is now before 
the Board.

Other matter

In the August 2002 Brief in Support, a claim of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
was raised.  That matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. The medical and other evidence of record demonstrates 
veteran's PTSD has not been manifested by severe to major 
impairment of social and occupational function.

2. The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected PTSD, 
so as to render impractical the application of the regular 
schedular standards. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).  

2. An extraschedular disability rating is not warranted.  38 
C.F.R. § 3.321(b) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected PTSD.  In the interest of clarity, after 
reviewing generally applicable law and regulations and 
describing the factual background of this case, the Board 
will discuss the issue on appeal.  Finally, the matter of an 
extraschedular rating will be addressed. 

Relevant Law and Regulations

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim remains pending.  The provisions of 
the VCAA and the implementing regulations are accordingly 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

As set forth below, the RO's actions throughout the course of 
this appeal satisfied the requirements under the VCAA.  

(i.) Notice

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. § 5103; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA]. 

The veteran was informed in a February 2001 letter and rating 
decision of the evidence needed to substantiate his claim, 
and was provided an opportunity to submit such evidence.  
Moreover, in a January 2002 statement of the case, the RO 
notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons why his claim had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In the January 2002 statement of the case, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  
Copies of the specific sections of law which had been amended 
or added by the VCAA were provided.  The veteran was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examination or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e. names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim for an 
increased rating.  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.  

(ii.) Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The veteran's service medical records have been received, as 
have VA outpatient treatment reports.  In addition, the 
veteran was provided with a VA examination for PTSD in 
October 2000, which will be discussed below.  All known and 
available service, private and VA medical records have been 
obtained and are associated with the veteran's claims file.  
The veteran does not appear to contend that additional 
evidence which is pertinent to this claim exists.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.

In summary, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  The Board will accordingly proceed to a review of 
the merits of the issue on appeal.  

Disability ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(a), 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the general 
rating schedule for PTSD, the following levels of disability 
are pertinent.

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Scores ranging between 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2001).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Analysis

Preliminary matter - other diagnoses/Mittleider 

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to PTSD, the veteran has 
been diagnosed with alcohol abuse.  The Board notes that 
alcohol abuse is subject to important restrictions in regard 
to service connection.  The law precludes compensation for 
primary alcohol abuse disabilities and secondary disabilities 
that result from primary alcohol abuse.  See 38 U.S.C.A. § 
105; 38 C.F.R. §§ 3.1(n), 3.301 (1998); VAOPGPREC 2-97 
(January 16, 1997); Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  The Board notes that only PTSD has been service 
connected.

In the March 2000 report of D.R.D., M.D., the veteran's 
alcohol abuse was noted as being severe in history, with a 
month of alcohol abuse treatment at a VA facility in 1992 and 
three arrests for driving while intoxicated, with the most 
recent being in 1992.  Dr. D. indicated that the veteran's 
alcohol consumption was a "coping mechanism."  Also, the 
October 2000 VA examination report described that the veteran 
drinks on "almost a nightly basis," having 2-3 beers each 
evening after work and 15 beers on a weekend. 

Notwithstanding the above history of alcoholism, the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability (in this 
case alcohol abuse) and a service-connected disability (PTSD) 
in the absence of medical evidence which does so.  Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, 
there is no clear delineation between symptomatology 
attributable to alcohol abuse and that attributable to PTSD.  
That being the case, the Board will not attempt to so 
differentiate and will ascribe all of the veteran's 
psychiatric pathology to PTSD.


Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411, the general rating 
schedule for PTSD.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate, and the veteran has not requested that 
another diagnostic code should be used.  Accordingly, the 
Board concludes that the veteran is appropriately rated under 
Diagnostic Code 9411.

Schedular rating

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling.  The Board must determine whether 
his symptoms more nearly approximate the criteria for the 70 
percent level or higher.  If they do not, then a higher 
rating may not be awarded.  

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is not consistent with a rating in excess of 
50 percent.  

The veteran's PTSD symptoms, as reflected in the medical 
findings of record, are no more than moderate in degree.  In 
support of this conclusion, the Board notes primarily the 
March 2000 examination report and the October 2000 VA 
examination report, stating that the veteran's PTSD 
disability is "moderate," and "somewhere in the range of 
30 to 50 percent" disabling.  

The Board's decision is further based on the evidence of 
record, including the October 2000 VA examination report, VA 
outpatient treatment records and a March 2000 private 
examination report by D.R.D., M.D.  These medical reports do 
not demonstrate occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
and mood.  The veteran has exhibited no suicidal ideation, 
obsessional rituals, illogical speech, or near-continuous 
panic or depression affecting his ability to function 
independently.  The record does not indicate impaired impulse 
control, spatial disorientation, or neglect of personal 
hygiene.

At his March 2000 examination, the veteran stated that he had 
previously had suicidal thoughts with depression; however, he 
denied current suicidal or homicidal ideation.  In October 
2000, the veteran again denied any suicidal or homicidal 
ideation.  Neither examination includes reports of 
obsessional rituals that interfere with the veteran's routine 
activities.  In addition, no evidence of illogical, obscure, 
or irrelevant speech was noted during either examination. 

With respect to near-continuous panic and depression, the 
veteran stated that he often felt "very nervous" and had 
difficulty dealing with stress.  He reported feeling 
uncomfortable with people driving behind him and asserted 
that he had extensive periods of time where he misses work 
due to depression.  Dr. D. acknowledged that the veteran has 
been left with bouts of depression and a lot of anxiety 
problems since Vietnam.  The October 2000 VA examiner stated 
that the veteran suffered from symptoms of major depression 
in addition to his PTSD.  There is thus evidence of 
depression, although not of "near continuous" depression.  

With respect to an impaired impulse control, in March 2000, 
Dr. D. noted that the veteran had "rage attacks."  However, 
the veteran qualified that his rage had occurred particularly 
in his younger years.  While the October 2000 VA examiner 
also noted the veteran's rage in his younger years, the 
veteran maintained that he had "nulled out" as he had aged, 
and had never physically abused his former wife. 

The record contains no evidence of spatial disorientation.  
Dr. D. stated that the veteran was alert and oriented times 
three.  The October 2000 VA examiner similarly stated that 
the veteran was alert and oriented, and noted that he 
exhibited no delusions or paranoia.

There is no evidence that the veteran neglects his personal 
appearance and hygiene.  Dr. D. stated that the veteran's 
clothing was worn but was clean.  The October 2000 VA 
examiner made similar findings and asserted that the veteran 
was dressed casually and his grooming was moderate.

There is some evidence of difficulty in adapting to stressful 
circumstances, including work.  The veteran has reported that 
he is self-employed as a dry waller.  In March 2000, the 
veteran stated that his two previous jobs ended shortly due 
to being frequently late, drinking heavily, and missing work.  
In October 2000, he reported missing time from work and that 
he was unable to work a 40 hour week.  Evidently, his son 
helped him on the job.    

While the veteran's occupational and social impairment has 
exhibited reduced reliability and productivity (consistent 
with the assignment of a 50 percent disability rating), there 
is no evidence of impairment of such a severity as to exhibit 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, and mood (consistent with the assignment 
of a 70 percent rating).  The Board again notes the veteran 
is self-employed and has reported missing work due to 
depression.  However, there is no indication that he is 
unable to work due to depression.  His missed work in essence 
reflects "reduced reliability and productivity" consistent 
with the currently assigned 50 percent rating.  With respect 
to his familial relationships, the veteran maintains a weekly 
relationship with his son, who also assists him with his 
work.  There is no evidence of record that the veteran's 
judgment or thinking has been impaired.  In terms of social 
impairment, the veteran stated that he a loner, isolated, 
although has a very limited circle of social contacts.

In determining that a 70 percent disability rating is not 
warranted, the Board relies on the veteran's own statements 
and on the medical evidence of record.  The Board places 
great weight on the evaluations of the trained physicians who 
have interviewed the veteran.  [In that connection, the 
assigned GAF scores have ranged from 42 to 62.  These scores 
variously show mild to serious impairment in social and 
occupational functioning, and are not consistent or 
particularly useful].  
The assignment of a 50 percent rating is consistent with the 
finding of the October 2000 VA examiner, who found that the 
veteran's PTSD was "moderate" in severity, and with the 
March 2000 examination report from Dr. D., who stated that 
the veteran was 30 to 50 percent disabled due to his PTSD.  
Although it is not the province of physicians to assign 
disability ratings, the Board cannot ignore this evidence.  
See 38 U.S.C.A. § 7104(a).  In this case, the physician's 
comment appears to be generally congruent with much of the 
other evidence of record, which overall portrays a moderate 
disability picture due to PTSD.  The Board additionally 
observes that the March 2000 examination of the veteran by 
Dr. D. was evidently at the request of the veteran's 
accredited representative.     

In summary, with respect to the assignment of a schedular 
rating, although there is arguably some evidence of 
symptomatology which could lead to the assignment of a 
70 percent rating, the objective evidence of record does not 
indicate that most of the criteria for the assignment of a 70 
percent rating have been met.  Taken as a whole, the evidence 
does not disclose a level of impairment of judgment, 
thinking, or mood required for the assignment of a 70 percent 
rating.  

The Board additionally observes that although the veteran 
through his representative has urged consideration of the 
assignment of a 100 percent rating [see the brief dated 
August 15, 2002, page 5], he has not been specific as to why 
this conclusion is supported by the evidence of record. 
Although acknowledging that a 100 percent rating calls for 
"total social and occupational impairment", the veteran has 
not indicated that he is totally impaired.  The evidence, 
described above, clearly indicates that the veteran works and 
has social contacts.  There is absolutely no evidence of 
gross impairment in thought processes, grossly inappropriate 
behavior, danger of hurting himself or others, or any other 
such symptomatology consistent with the assignment of a 100 
percent rating.  The Board accordingly rejects the veteran's 
contention.  

Based on the above, the Board concludes that the current 
symptomatology of the veteran's PTSD has been appropriately 
rated at the 50 percent level. 

Fenderson considerations 

As discussed above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that evidence to be considered in the 
appeal of an initial assignment of a rating for a disability 
was not limited to that reflecting the then-current severity 
of the disorder.  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD has fluctuated somewhat in severity, but has not changed 
appreciably during the appeal period.  As noted above, the 
GAF scores have fluctuated from 42 to 62.  However, the 
veteran's overall presentation has been consistent and as 
discussed above appears to be reflective of moderate PTSD 
symptomatology.  The record does not indicate hospitalization 
for PTSD, brushes with the law or other indications of more 
severe symptomatology at any time during the period since 
service connection was granted.  Based on the record, the 
Board finds that the veteran's 50 percent disability rating 
has been appropriately assigned from August 16, 2000, the 
date of the veteran's initial claim of entitlement to service 
connection.  See 38 C.F.R. § 3.400. 

Extraschedular rating

In the February 2001 rating decision, the RO concluded that 
an extraschedular evaluation was not warranted for the 
veteran's service-connected PTSD.  Since this matter has been 
adjudicated by the RO, the Board will consider the provisions 
of 38 C.F.R. § 3.321(b)(1) (2001).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service connected PTSD 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  As discussed 
above, the record reflects occupational and social impairment 
with reduced reliability and productivity, but does not 
reflect such marked interference as to render impracticable 
the application of the regular schedular standards.  The 
record contains no evidence that the veteran was hospitalized 
for PTSD.  The Board has been unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture, and the veteran has pointed to none.

There is no question that the veteran's PTSD causes 
impairment.  However, such impairment is contemplated in the 
50 percent disability rating which has been assigned by the 
RO.  Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, a preponderance of the evidence is against 
increasing the veteran's disability rating for PTSD above 50 
percent.  His service-connected PTSD does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001).  
Accordingly, an extraschedular evaluation is not warranted.

Conclusion

For the reasons stated above, the Board finds that the 
veteran's PTSD symptomatology has been appropriately rated as 
50 percent disabling.  The veteran's claim of entitlement to 
an increased rating for PTSD is denied. 


ORDER

Entitlement to an increased rating for PTSD is denied. 



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

